Citation Nr: 1518460	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-14 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.

The Veteran requested and was scheduled for a Board hearing, via video conference, on November 4, 2014. However, the Veteran failed to appear for the scheduled hearing. The claims folder is void of a postponement request from the Veteran. Thus, the Board will proceed as though the request for a hearing has been withdrawn. 38 C.F.R. § 20.702(d).


FINDING OF FACT

The most probative evidence of record is against a finding that the Veteran's current hearing loss disability is casually related to, or was aggravated by, active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in October 2012.

VA has a duty to assist the Veteran in the development of these claims. The claims file includes service treatment records (STRs), VA medical records, post-service medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

A VA examination was obtained on January 9, 2013 and an addendum January 14, 2013. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination/opinion. The report includes a clinical examination, diagnostic testing, and the Veteran's reported symptoms. The report provides findings, and adequate rationale, relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to this claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307. The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a) . 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran avers that he has bilateral hearing loss disability as a result of active service. An essential element of a claim for service connection is evidence of a current disability. A January 2013 VA examination report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
55
65
75
LEFT
20
40
65
80
85

The Veteran's speech recognition score was 92 percent for the right ear and 86 percent for the left ear. Based on the foregoing, the Veteran has a current bilateral hearing loss disability for VA purposes; thus, an essential element has been met. 38 C.F.R. § 3.385. 

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran's STRs are negative for any complaints of, or treatment for, hearing loss. However, the Veteran asserts while on active duty he was exposed to noise exposure on military firing ranges. The Board finds that some exposure to acoustic trauma is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2014). As such, the Board finds that an element of service connection claim, injury in service, has been met.

A third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The Board finds, based on the reasons below that the competent, credible evidence of record is against such a finding. Thus the third requirement has not been met.

The Veteran's 1968 hearing acuity upon entrance into service reflected the Veteran had normal bilateral hearing. The Veteran's February 1968 entrance examination reflected the following results: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
X
10
LEFT
15
15
10
X
15

The Board notes that in the 1960's, the military changed its standard of measuring hearing acuity. The American Standards Association (ASA) units were replaced with the current International Standards Organization (ISO) units. The Veteran's report of medical examination for entrance was dated in February 1968; this is after the October 31, 1967 date on which the military was assumed to change standards. Thus, the 1968 audiometric results are assumed to reflect the current ISO standards.

The Veteran has stated that his hearing loss began in 1970, but the Veteran's STRs do not reflect the Veteran ever sought care. Importantly, the Veteran's December 1969 separation examination revealed the Veteran's hearing acuity as normal. The Veterans hearing acuity at service separation was as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
20
LEFT
20
10
10
X
20


In Hensley  v. Brown, 5 Vet.App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Therefore, the Veteran's 1969 examination report for separation purposes reflects normal hearing acuity in both ears.

The Veteran has asserted that he was never given an audiometric exam upon separation. However, the claims folder includes the December 1969 examination, which reflects normal hearing, and a December 1969 report of medical history; both of which were completed and signed by the same physician. Additionally, the Veteran signed the December 1969 report of medical history, which reflected a denial of a history of ear, nose, or throat trouble and hearing loss. Lastly, the Veteran signed the January 1970 statement of medical condition, in which he confirmed there was no change in his medical condition since his separation examination. 

Taking into consideration the Veteran's STR's, to include his separation examination and his claims of having hearing loss in service, the Board finds the Veteran's statements in regards to the onset of his hearing loss less than credible. See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

In the present claim, there is no probative clinical opinion, or credible continuity of symptomatology, which supports a causal relationship between a hearing loss disability and active service. 

The Board acknowledges the January 9, 2013 VA medical opinion. The examiner opined that given no discharge audiogram, hearing impairment is at least as likely as not caused by or the result of military noise exposure. However, the examiner's rationale was based on incorrect facts. The January 9, 2013 examiner did not review the claims file prior to the examination report. Thus, the examiner was unaware of the December 1969 audiometric results. As the January 9, 2013 medical opinion was based on inaccurate facts, it has no probative value in regard to the claim. See Reonal v. Brown. 5 Vet. App. 458, 461 (1993). As such, the Board finds the January 9, 2013 opinion to be inadequate and of no probative value.

In a January 14, 2013 addendum, the examiner opined that the Veteran's current hearing loss is less as likely as not caused by or the result of military noise exposure. After reviewing the claims folder, the examiner noted that the entrance and separation examinations both reflected normal hearing. The examiner further noted that the medical records illustrate that the Veteran suffered no permanent shift in hearing for the worse during his military service. Additionally, the examiner explained that current science suggests that a delay of many years in the onset of noise-induce hearing loss following earlier noise exposure is extremely unlikely. This medical determination coupled with the normal hearing results on the Veteran's exit examination is more probative than the Veteran's assertion in regards to whether a causal nexus exist.

The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) However, in the present case, not only is there an absence of clinical records showing a hearing loss in service, but to the contrary, the record shows normal hearing upon separation.

When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley  v. Brown, 5 Vet. App. 155, 157 (1993). While the regulations do not necessarily preclude service connection when hearing loss first meets the requirements after service, the regulations also do not hold that service connection is warranted, or mandatory, for hearing loss disability in the absence of a competent credible clinical nexus opinion or credible continuity of symptomatology from service. In the present claim, there is no probative clinical opinion which supports a causal relationship between the Veteran's current hearing loss disability and active service, and no credible evidence of continuity of symptoms. Thus, service connection is not warranted.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hearing loss, acoustic trauma, age-related hearing loss, hearing acuity thresholds, and hearing loss disability for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


